Rombaueb, P. J.
The action is one to recover damages for the killing of plaintiff’s cow by defendant’s locomotive. The statement charges that the defendant was negligent in this, that its agent permitted open barrels of salt to stand in defendant’s warehouse on its right of way; that such barrels were so placed that cattle could reach the same; and that plaintiff’s cow was attracted by such salt, and in consequence met her death by being struck by defendant’s locomotive.
The plaintiff’s evidence showed that the warehouse was not owned by the defendant but by the Imperial Milling Company, and that the agent stored the salt, not for the defendant, but on his own account as a merchant.
The recent decision of the supreme court in the case of Burger v. Railroad, certified from this court, (52 Mo. App. 120) negatives the plaintiff’s right'of recovery on the facts above stated. The judgment of the circuit court, which was for the plaintiff, must, therefore, be reversed.
All the judges concurring, it is so ordered.